DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/766377, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  15/766377 fails to provide adequate support for calculating geometry and dimensions of an annular ring, an anterior leaflet, a posterior leaflet and chords per the specific patient based on validated algorithms.  The prior-filed application is silent as to any algorithms. 
The disclosure of the prior-filed application, Application No. 16/384957, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  16/384957 fails to provide adequate support for calculating geometry and dimensions of an annular ring, an anterior leaflet, a posterior leaflet and chords per the specific patient based on validated algorithms.  The application is silent as to any algorithms. 
The effective filing date of claims 1-37, reciting the limitation regarding validated algorithms, is the filing date of the present application: 4/15/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to 
While the specification does detail some examples of calculating geometry and dimensions in, for example, paragraphs 21, 33, 34, 39, 42, 192, and 213, the broad limitation “based on validated algorithms” lacks written description as the specification only describes more specific examples of calculating geometry and dimensions, and the entire scope of the broad limitation “based on validated algorithms” is not described. 
Claim 4 and 8 state “collecting physical information of the specific patient for use during calculating to predict the geometry of heart after implantation with improved heart valve function, said physical information comprising: body height, body weight, age, race and gender.” The specification fails to describe how the collected physical information is used in the calculating step. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 5 recite “based on validated algorithms.” This limitation is indefinite as it is not clear what the algorithms are, how and by whom they have been validated, and how the remainder of the steps are correlated to these undefined algorithms. 
Claim 1 states “naturally designed.”  This limitation is indefinite as it is unclear what it means to be naturally designed.  The specification offers no guide as to the metes and bounds of this limitation, nor is there a standard of natural design in the art. 
Claim 5 refers to “dimensions of annular ring, leaflets and chords”, which is indefinite because it is unclear whether these are the same feature as the flexible annular ring, flexible anterior leaflet, flexible posterior leaflet, and chords of the prosthesis recited in lines 1-4, or whether the calculating step is referring to the native anatomy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12, 14-15, 23-26, 28, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. (Pub. No.: US 2017/0057169) in view of Duran (U.S. Pat. No.: 6,358,277).
Grbic discloses a method for manufacturing a personalized naturally designed (abstract) mitral valve prosthesis (para. 22) to precisely fit a specific patient for which the valve prosthesis is made for (abstract), said method comprising: measuring size and shape of a native mitral valve of the specific patient by using imaging methods (col. 6 lines 17-27): calculating geometry and dimensions of an annular ring, an anterior leaflet, a posterior leaflet and chords (fig. 1, para. 35, para. 92; in order to recreate a volumetric 
For claim 2, the imaging methods comprise: 2D or 3D echocardiography, computed tomograph (CT), Cardiac magnetic resonance (CMR) or any combination thereof (Grbic, para. 26).  
For claim 3, measuring size and shape of a native mitral valve of a patient comprises measuring mitral valve related parameters comprising: annulus circumference (AC), annulus area (AA), anterior-posterior (A-P) diameter, anterolateral-posteromedial (AL- PM) diameter, commissural diameter (C-C) anterior leaflet length (AL), posterior leaflet length (PL), mitral valve shape, and length of chordae tendineae (ACL and PCL) (fig. 1, para. 35, para. 92; in order to recreate a volumetric patient specific model, Grbic inherently measures these values). 
For claim 5, Duran discloses a personalized mitral valve prosthesis (abstract) comprising a flexible annular ring dimensioned to match the native mitral annulus of a 
Duran discloses cutting and connecting the annular ring, leaflets and chords, thereby forming a personalized prosthesis mitral valve (abstract).  
For claim 6, the imaging methods comprise: 2D or 3D echocardiography, computed tomography (CT). Cardiac magnetic resonance (CMR) or any combination thereof  (Grbic, para. 26).  
For claim 7, measuring size and shape of a mitral valve of a patient comprises measuring mitral valve related parameters comprising: annulus circumference (AC), annulus area (AA), anterior-posterior (A-P) diameter, anterolateral-posteromedial (AL-PM) diameter, commissural diameter (C-C). anterior leaflet length (AL) posterior leaflet length (PL), mitral valve shape, and length of chordae tendineae (ACL and PCL) (fig. 1, para. 35, para. 92; in order to recreate a volumetric patient specific model, Grbic inherently measures these values). 
For claim 12, connecting comprises joining the two leaflets together thereby forming two commissures, wherein the two commissures incline inward in cone angle (e.g., fig. 3, 7, junctions are inclined) to create a slight cone shape to the body of the personalized mitral valve prosthesis to properly fit in the native left ventricle per shape and contour of the specific patient (e.g., fig. 3).  
For claim 14, connecting comprises connecting the anterior leaflet to the posterior leaflet by connecting anterolateral side to anterolateral side and connecting posteromedial side to posteromedial side (e.g., fig. 9; one side is connected as part of the material sheet, the other side is joined with suture 36).  
For claim 15, connecting the anterior leaflet to the posterior leaflet is by stitching (suture 36, e.g., fig. 9) 
For claim 21, calculating the annular ring circumference (AC) of the prosthesis is based on the annular ring width (d) of preserved native leaflets during clinical surgery (Grbic para. 28-31).  
For claim 23-26, Duran in view of Grbic is silent as to the radio of anterior leaflet annular circumference and posterior annular circumference.  However, as Grbic is 
For claim 28, Duran discloses connecting the two leaflets together to form a body of the personalized mitral valve prosthesis (e.g., fig. 9)  
For claim 31, measuring comprises measuring distance from the papillary muscle apex to the coaptation edge to denote the prosthesis chord length (Grbic, para. 35), further comprising on-site measuring and adjusting of a pledget like chord cap into which the chords are integrated and merged at an end of each set of chords (Duran, col. 14 lines 17-46).  
For claim 32, Grbic discloses implementing calculated geometry and dimensions of annular ring, anterior leaflet, posterior leaflet and chords per the specific patient as inputs for an engineering drawing software or drawing tools (fig. 2, 5).  
For claim 33, it would have been obvious to have utilized the custom printer of Grbic to output an appropriately sized template per Duran fig. 7 or 8 as an obvious expedient to actually manufacture the valve manually while utilizing the patient specific data from Grbic. 
For claim 34, it would have been obvious to have utilized the custom printer of Grbic to output an appropriately sized machine cutting template per Duran fig. 7 or 8 as an obvious expedient to actually manufacture the valve manually while utilizing the patient specific data from Grbic.
For claim 35, Duran discloses holder 40 for insertion; it is inherent that the system would be sterilized to prevent infection upon implantation. 
For claim 36, Duran discloses valve holder 40, it would have been obvious to package the assembly should the surgical intervention be offset from implant creation.
For claim 37, Duran discloses implanting the personalized mitral valve prosthesis into the specific patient (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SUBA GANESAN/Primary Examiner, Art Unit 3774